Third District Court of Appeal
                              State of Florida

                         Opinion filed May 11, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-1930
                    Lower Tribunal No. 20-15392 CC
                          ________________


                 Oracle Elevator Company, etc.,
                                 Appellant,

                                    vs.

                   Omni at Coral Way, Inc., etc.,
                                 Appellee.



    An Appeal from the County Court for Miami-Dade County, Diana
Gonzalez-Whyte, Judge.

    Sheldon R. Rosenthal, for appellant.

    ADR Miami, LLC, and Juan Ramirez, Jr., for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

    PER CURIAM.

    Affirmed.